Exhibit 10.5

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

SEPARATION AGREEMENT AND GENERAL RELEASE

  THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this "Agreement"), is made as
of this 13th day of September, 2002, by and between Allscripts Healthcare
Solutions, Inc., a corporation organized and existing under the laws of the
State of Delaware, with its principal place of business at 2401 Commerce Drive,
Libertyville, Illinois 60048 ("Company"), and David B. Mullen ("Executive").

RECITALS

WHEREAS, Executive has served as the President and Chief Financial Officer of
Company and as an officer and member of Company's board of directors pursuant to
that certain Employment Agreement by and between Company and Executive, dated
July 15, 1997 (the "Employment Agreement");

WHEREAS, by agreement between Executive and Company, Executive has agreed to
resign as an officer and director of Company effective as of September 13, 2002
(the "Effective Date"), and as an employee of Company no later than 0 days
thereafter; and

WHEREAS, the parties desire to set forth the terms and conditions of Executive's
resignation as an employee, officer, and director of Company.

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

AGREEMENT

1. Recitals.
  The foregoing recitals are restated and incorporated herein by reference and
made a part hereof.

2. Resignation.

    2.1 Resignation from Company. Executive hereby resigns as an officer of
Company and as a director of Company as of the Effective Date, and as an
employee of Company to be effective upon such date as determined by Company upon
fifteen (15) days prior written notice, but in any event no later than September
13, 2002 (such effective date of the termination of employment hereafter
referred to as the "Termination Date"). Employee agrees to remain in the employ
of Company until the Termination Date. Notwithstanding any contrary provision
contained in the Employment Agreement, such resignations shall not be deemed to
be a breach by Executive or Company of the Employment Agreement, nor an event
giving rise to "good reason" under the Employment Agreement, and, in
consideration for the payments and benefits herein described, the Employment
Agreement, except for Section V and the other sections thereof that are
specifically referred to and incorporated herein by reference, shall terminate
and cease to have any effect as of the Effective Date notwithstanding any
survival clauses contained therein.

    2.2 Transition Assistance. Executive agrees that, during the period
commencing on the Effective Date and ending on the Termination Date (the
"Transition Period"), Executive shall remain an employee of Company in order to
assist Company in transitioning the responsibilities of Executive to the
successor Chief Financial Officer of Company, such employment to continue until
the Termination Date. Executive agrees that, during the Transition Period,
Executive shall cooperate with Company in the orderly transition from Executive
of his duties and responsibilities in the management and operations of Company
to the new Chief Financial Officer of Company. During the Transition Period,
Company shall continue to pay Executive the base salary amount as set forth in
Section III, A of the Employment Agreement at the base salary rate in effect as
of the Effective Date and in accordance with Company's standard payroll
practices and procedures. Company may terminate this Agreement for cause, as
such term is defined in Section IV. B of the Employment Agreement, and under the
notice and cure provisions set forth therein, and, in such case, this Company
shall not be obligated to pay the severance payments hereunder.

3. Severance Payments and Benefits.

    3.1 Severance Payments. In consideration for Employee remaining an employee
of Company through the Termination Date and the other covenants set forth
herein, Company promises and agrees to pay, and will pay, to Executive severance
pay in an amount equal to Executive's base salary payments, computed at an
annual rate of two hundred thirty-five thousand dollars ($235,000), for a period
of twenty (20) months from the Termination Date (the "Severance Period"),
payable in accordance with Company's standard payroll practices (such amounts
collectively referred to as the "Severance Payments"). Company acknowledges that
Executive shall be entitled to the Severance Payments for the entire Severance
Period irrespective of any subsequent employment Executive may obtain during the
Severance Period. Executive acknowledges that the Severance Payments shall be
made in full satisfaction of any and all amounts due to Executive from Company
as of the Termination Date.

    3.2 Company Benefits. Executive shall be entitled to continue to participate
in all Company sponsored medical, health, and life insurance plans at the same
benefit level, and upon the same terms and conditions, at which he was
participating as of the Effective Date until the earlier of (i) the expiration
of the Severance Period; or (ii) the date Executive receives coverage and
benefits under the plans of a subsequent employer. Company further acknowledges
that Executive shall retain coverage under Company's directors and officers
liability insurance policy(ies) for the period of time during which Executive
served as a director of Company, upon the same terms and conditions applicable
to Company's other executive officers/directors.

    3.3 Other Benefits. Executive shall be permitted to retain the cellular
telephone and personal computer provided to Executive for his use while employed
by Company. Notwithstanding the foregoing, Executive shall, as a condition to
Executive's retention of such personal computer and consistent with Executive's
commitment in Section 4 below, permanently delete and/or return to Company, to
Company's full satisfaction, all confidential and/or proprietary information of
Company stored on any internal or external storage device integrated into or
attached to such computer. To the extent Executive is required to utilize his
cellular telephone for business purposes during the Transition Period, Company
agrees to reimburse Executive for the reasonable expenses of such use, subject
to adequate documentation of such expenses consistent with Company's applicable
policies and procedures.

    3.4 Withholding of Taxes. Company may withhold from any benefits or
Severance Payments payable under this Agreement all federal, state, city, or
other taxes as may be required pursuant to any law or governmental regulation or
ruling.

    3.5 No Other Payments. Except as specifically provided herein, or as
otherwise may be required by law, Executive shall not be entitled to receive any
other payments, benefits, or severance amounts from Company following the
Termination Date, whether pursuant to the Employment Agreement or otherwise.

4. Competition and Confidentiality.

    4.1 Noncompetition and Confidentiality. Executive agrees that during the
Transition Period, and for a period of one (1) year from and after the
Termination Date, he shall comply with, and continue to be legally bound by, the
provisions and restrictions set forth in Section V of the Employment Agreement
(a copy of which is attached hereto as Exhibit A) in accordance with the terms
and conditions contained therein, and incorporated herein by reference.

    4.2 Nonsolicitation. During the Transition Period prior to the Termination
Date and for a period of one (1) year from and after the Termination Date,
Executive shall not, directly or indirectly, whether for his own account or for
the account of any other individual or entity, (i) employ, hire or solicit for
employment, or attempt to employ, hire or solicit for employment, any Employee
(as defined below), (ii) divert or attempt to divert, directly or indirectly, or
otherwise interfere in a material fashion with or circumvent Company's
relationship with, any Employees, or (iii) induce or attempt to induce, directly
or indirectly, any Employee to terminate his or her employment or other business
relationship with Company. For purposes of this Section 4.2, "Employee" means
any person who is or was employed by Company during the Employment Period (as
defined in the Employment Agreement); provided, however, that "Employee" shall
not include any person (a) whose employment with Company was terminated by
Company without cause, or (b) who was not employed by Company at any time during
the six (6) month period immediately prior to the Termination Date.

    4.3 Remedies. Executive acknowledges that any violation of the provisions
and restrictions set forth in Section V of the Employment Agreement and
incorporated herein by reference, and/or any violation of the provisions set
forth in Section 4.2 above, will, in addition to any and all other remedies to
which Company may be entitled, result in the immediate discontinuation of the
Severance Payments by Company to Executive.

5. Mutual Release.

    5.1 Release of Known and Unknown Claims by Executive. Except with respect to
Executive's rights pursuant to this Agreement, Executive, for himself and his
heirs, successors, and assigns, and each of them (hereinafter collectively,
"Executive Releasors"), hereby waives, releases, relinquishes, and discharges
Company and its affiliates, owners, subsidiaries, predecessors, successors, and
assigns, and its and their present and former directors, officers, employees,
representatives, and agents, and its and each of their heirs, successors, and
assigns, and each of them (hereinafter collectively, "Company Releasees") from
any and all claims, liabilities, suits, damages, actions, or manner of actions,
whether in contract, tort, or otherwise which the Executive Releasors or any of
them ever had, now have, or hereafter may have against the Company Releasees, or
any of them, whether the same be in administrative proceedings, in arbitration,
in law, at equity, or mixed, arising from or in any way relating to Executive's
employment by Company, the Employment Agreement or any other terms or conditions
of Executive's employment with Company, termination of Executive's duties and
responsibilities as an officer and director of Company and of Executive's
employment with Company, or any act or omission by Company Releasees, or any of
them, prior to the Effective Date. It is further understood and agreed that this
general release applies to any and all claims, demands, liabilities, and causes
of action relating to Executive's employment with Company which may arise
pursuant to any federal, state, or local employment law, regulation, or other
requirement including, but not limited to, Title VII of the 1964 Civil Rights
Act, the Americans With Disabilities Act, and any claim in tort or contract.

    5.2 Release of Claims by Company. Except with respect to Company's rights
pursuant to this Agreement, Company, for itself and its affiliates, owners,
subsidiaries, predecessors, successors, and assigns, and its and their present
and former directors, officers, employees, representatives, and agents, and its
and each of their heirs, successors, and assigns, and each of them (hereinafter
collectively, "Company Releasors"), hereby waives, releases, relinquishes, and
discharges Executive, for himself and his heirs, successors, and assigns, and
each of them (hereinafter collectively, "Executive Releasees") from any and all
claims, liabilities, suits, damages, actions, or manner of actions, whether in
contract, tort, or otherwise which the Company Releasors or any of them ever
had, now have, or hereafter may have against the Executive Releasees, or any of
them, whether the same be in administrative proceedings, in arbitration, in law,
at equity, or mixed, arising from or in any way relating to Executive's
employment by Company, the Employment Agreement or any other terms or conditions
of Executive's employment with Company, termination of Executive's employment
with Company, or any act or omission by Executive Releasees, or any of them,
prior to the Effective Date.

    5.3 Exclusion from Mutual Release. Executive and Company each agree that the
mutual releases set forth above do not apply to any claims of a violation of law
or any claims brought by a third party against either Company or Executive, and
each shall be entitled to indemnification and/or contribution from the other to
the extent permitted by law for such third party claims; provided that in the
event that Company becomes obligated to indemnify Executive, Company shall
control the selection of counsel for such proceeding.

    5.4 Mutual Release of Unknown Claims. The parties expressly acknowledge and
agree that this Agreement is intended to include in its effect, without
limitation, all claims which any of the Company Releasors and Executive
Releasors do not know or suspect to exist in their favor at the time of
execution hereof, and the Agreement contemplates the extinguishment of any such
claim or claims. This Agreement shall be and remain in effect as a full and
complete release notwithstanding the discovery or existence of any additional or
different facts.

6. Executive's Representation and Warranty.

    Except for the cellular telephone and computer hardware described in Section
3.3. above, Executive represents and warrants that he does not have in his
custody, control, or possession (including the custody, control, or possession
of his counsel, advisors, or other agents or representatives) any files
(tangible or electronic), documents, computer disks, or any other property
generated by, prepared at, received at, or belonging to Company, and represents
and warrants that he did not remove from Company's offices or facilities
(including its computer system) any such property, or to the extent that he
removed such property from Company's offices or facilities, all such property
has been returned to Company. Notwithstanding the foregoing, Company
acknowledges that Executive may retain such informational/marketing and/or other
materials distributed or disseminated by Company to its employees generally
(including Executive) which are (i) not confidential or proprietary in nature
and (ii) intended by Company to be retained by its employees (e.g., summary
description of health benefits).

7. Non-Disparagement.

    Executive promises and agrees that he will not, directly or indirectly,
communicate, in writing or orally, to anyone anything which is or is reasonably
likely to be construed as disparaging, derogatory, negative, or critical of
Company or of any present, former, or future director, officer, or employee of
Company or of the services or products rendered or offered by Company.
Notwithstanding the foregoing, and without violating the foregoing, Executive
shall have the right to communicate truthfully about Company and its directors,
officers, and employees in response to any lawful order or process of a court,
government agency, or other body or as may otherwise be necessary to comply with
the law. Company promises and agrees that it will not, directly or indirectly,
communicate, in writing or orally, to anyone anything which is or is reasonably
likely to be construed as disparaging, derogatory, negative, or critical of
Executive. Notwithstanding the foregoing, and without violating the foregoing,
Company shall have the right to communicate truthfully about Executive in
response to any lawful order or process of a court, government agency, or other
body or as may otherwise be necessary to comply with the law.

8. Non-disclosure.

    The parties hereto agree that neither shall disclose the terms of this
Agreement to any non-party hereto, except that the parties may disclose the
terms of this Agreement to their respective counsel, accountants, tax advisors,
or, in the case of Executive, spouse. Company may also disclose the terms of
this Agreement to the extent required under federal and state securities laws
and regulations, and/or other applicable law. Each party shall take appropriate
steps to insure that his or its agents including, but not limited to, counsel,
accountants, tax advisors, spouse, and otherwise, are aware of and comply with
this non-disclosure provision, and each party assumes the risk of and shall be
accountable for any breach of this non-disclosure provision occasioned by any
act or omission by his or its agent(s). In the event that either party is
questioned or receives an inquiry as to the status or disposition of this
matter, such party will state only that the matter has been amicably resolved;
such party is not permitted to volunteer such information without inquiry having
been made and will not take any steps, either directly or indirectly, to suggest
to anyone that inquiry be made of him or it. Executive acknowledges that Company
will suffer damages in the event that he breaches his obligations of
non-disclosure as set forth herein and that such damages will be difficult to
establish with precision. In the event that Executive fails to comply with his
obligations pursuant to this Section 8, Company will have no further obligation
to pay, and shall be excused from paying, any amount or to provide any benefits
pursuant to this Agreement to Executive.

9. No Admission.

    Neither party hereto admits having engaged in any wrongful conduct or having
violated the rights of any other party hereto. The parties agree that nothing in
this Agreement constitutes or shall be deemed to constitute any admission of
wrongdoing.

10. Miscellaneous.

    10.1 Valid Obligation. This Agreement has been duly authorized, executed and
delivered by Company and has been duly executed and delivered by Executive and
is a legal, valid and binding obligation of Company and of Executive,
enforceable in accordance with its terms.

    10.2 Applicable Law. This Agreement shall be construed in accordance with
the laws of the State of Illinois, without reference to Illinois' choice of law
statutes or decisions.

    10.3 Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any one or more of the
provisions hereof shall not affect the validity or enforceability of any other
provision. In the event any clause of this Agreement is deemed to be invalid,
the parties shall endeavor to modify that clause in a manner which carries out
the intent of the parties in executing this Agreement.

    10.4 No Waiver. The waiver by any party of a breach or violation of any
provision of this Agreement shall operate as or be construed to be a waiver of
any subsequent breach of this Agreement. Further, no party shall be deemed to
have waived any provision of or right under this Agreement unless such waiver is
set forth in writing signed by the party against whom such waiver is asserted.

    10.5 Notices. All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by facsimile machine (with a
confirmation copy sent by one of the other methods authorized in this Section),
or by commercial overnight delivery service, to the parties at the addresses set
forth below:



To Company: Allscripts Healthcare Solutions, Inc.   2401 Commerce Drive  
Libertyville, Illinois 60048   Attention: Chief Executive Officer     With a
copy to: Akin, Gump, Strauss, Hauer and Feld, L.L.P.   1333 New Hampshire
Avenue, N.W.   Washington, D.C. 20036   Attention: Paul L. Uhrig, Esquire     To
Executive: David B. Mullen   470 Buena Road   Lake Forest, IL 60045     With a
copy to: Jerry Biederman, Esquire   Neal, Gerber and Eisenberg   2 North LaSalle
Street   Chicago, IL 60602

Notices shall be deemed given upon the earliest to occur of (i) receipt by the
party to whom such notice is directed, if hand delivered; (ii) if sent by
facsimile machine, on the day (other than a Saturday, Sunday or legal holiday in
the jurisdiction to which such notice is directed) such notice is sent if sent
(as evidenced by the facsimile confirmed receipt) prior to 5:00 p.m. Central
Time and, if sent after 5:00 p.m. Central Time, on the day (other than a
Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) after which such notice is sent; or (iii) on the first business day
(other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) following the day the same is deposited with the
commercial carrier if sent by commercial overnight delivery service. Each party,
by notice duly given in accordance therewith may specify a different address for
the giving of any notice hereunder.

10.6 Assignment and Delegation. This Agreement is binding on Executive and
Company and their successors and assigns; provided, however, that the rights and
obligations of Company under this Agreement may be assigned or delegated to a
successor entity by Company. No rights or obligations of Executive hereunder may
be assigned or delegated by Executive to any other person or entity, except by
will or the laws of descent and distribution. In the event of Executive's death
prior to receipt by Executive of all amounts payable by Company hereunder, such
amounts shall be payable to Executive's designated beneficiaries on the same
schedule as provided for in this Agreement.

10.7 Entire Agreement; Amendments. Except as otherwise provided herein, this
Agreement contains the entire understanding between the parties, and there are
no other agreement's or understandings between the parties with respect to the
subject matter hereof. Except as otherwise provided in this Agreement, as of the
Termination Date, the Employment Agreement is hereafter of no force and effect,
except to the extent that provisions thereof have been incorporated by reference
in this Agreement. No change or modification of this Agreement shall be valid or
binding upon the parties unless and until the same is in writing and signed by
the party against whom enforcement of such change or modification is sought.

10.8 Reliance Upon Counsel. The parties hereto have relied upon the advice and
representation of counsel selected by them respecting the legal liabilities and
obligations of the parties hereto including, but not limited to, all claims
released hereunder, and the parties hereto have been fully advised as to the
legal effect thereof by their respective counsel and the parties have entered
into this Agreement willingly and voluntarily with full knowledge of the
consequences hereof.

10.9 Attorneys' Fees. In the event that any party breaches any of his or its
obligations pursuant to this Agreement, the non-breaching party shall be
entitled to recover from the breaching party, in addition to any and all other
remedies, his or its reasonable attorney's fees, expenses, and costs which he or
it incurs in enforcing his or its rights hereunder.

10.10 Construction. This Agreement shall not be construed more strictly against
any party hereto merely by virtue of the fact that the Agreement may have been
drafted or prepared by such party or its counsel, it being recognized that all
of the parties hereto have contributed substantially and materially to its
preparation and that this Agreement has been the subject of negotiations between
the parties and as a product of that negotiation.

10.11 Headings. Section headings used in this Agreement are for convenience of
reference only and shall not be used to construe the meaning of any provision of
this Agreement.

10.12 Counterparts. This Agreement may be executed in one (1) or more
counterparts, any of which, if originally executed, shall be binding upon the
parties signing thereon, and all of which taken together shall constitute one
and the same instrument.

10.13 Executive Acknowledgments. Executive acknowledges that:

(a) He has read and understands the terms of this Agreement and has voluntarily
agreed to these terms without coercion or undue persuasion by Company or any
officer, director or other agent thereof;

(b) He has been given a reasonable opportunity to consider whether he desires to
enter into this Agreement and that this time has been sufficient to enable him
to determine whether to enter into this Agreement;

(c) His obligations, waivers, and releases pursuant to this Agreement are in
exchange for consideration which is in addition to anything of value to which he
may have already been entitled; and

(d) No promises or inducements have been made to him except as expressly
provided herein.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above, but effective as of the Effective Date.

 

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

 

 

 

 

 

By: /s/Glen Tullman

 

 



--------------------------------------------------------------------------------

 

 

Name: Glen Tullman

 

 



--------------------------------------------------------------------------------

 

 

Title: CEO

 

 

 

 

 

EXECUTIVE

 

 

/s/David B. Mullen

 

 



--------------------------------------------------------------------------------

 

 

David B. Mullen

--------------------------------------------------------------------------------

EXHIBIT A

Section V of Employment Agreement.